United States Court of Appeals
                      For the First Circuit


No. 00-1703

 NILDA M. SALDANA-SANCHEZ; RAFAEL DELGADO-MESTRE; JUAN NIEVES-
SANTIAGO; MIGUEL RAMOS-CRUZ; SINFORIANO CASTILLO-GARCIA; JULIO
C. MOJICA-UBILES; MIGUEL A. OCASIO-SANTOS; MARGARITA POUPART-
FONTANEZ; HILDA TORRES-PENA; MINERVA PACHOT-RIVERA; JOSE L.
ORTIZ-ORTIZ; ZULMA RIVERA-ORTIZ; ANGEL L. RODRIGUEZ-LAZU; LUZ R.
DIAZ-MORALES; JOSE L. BAEZ-RODRIGUEZ; JOSE IVAN CASTILLO-ORTIZ,

                      Plaintiffs-Appellants,

                      LUZ M. ORTIZ-QUINTANA,

                            Plaintiff,

                                v.

    JULIO CESAR LOPEZ-GERENA, Mayor of the Municipality of
                   Humacao; RAMON VEGA-SOSA,

                       Defendants-Appellees,

              MARGARITA GONZALEZ-VAZQUEZ; RAUL FERRER

                            Defendants.



                           ERRATA SHEET

     The opinion of this Court issued on July 12, 2001, is
amended as follows:

     On page 9, after the word “dismissed” at the end of the
page, add a new footnote 10, reading:

Dismissal was sought by the plaintiffs on the ground that the
issues presented in the second appeal duplicated those in the
first, and was granted, without prejudice, pursuant to Fed. R.
App. P. 42(b). Although the dismissal of the second appeal
precludes our direct review of the denial of reconsideration,
there has been no suggestion that the dismissal affects our
ability to rely on the district court's written opinion --
issued in connection with the second appeal -- as setting out
the court's reasons for granting the protective order in the
first instance.

     On page 12, line 19, strike the phrase “and later denial
of reconsideration.”

     On page 12, line 21, replace “these orders” with “this
order” in both instances, and replace “were” with “was.”

     On page 12, line 21, replace “'final decisions'” with “a
'final decision.'”